DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, of the closest prior arts Chandran (US 20170263128 A1) discloses “Computing circuitry comprising: a neighbor observer arranged to generate situation information based on sensor data, wherein the sensor data is representative of an observed device relative to the computing circuitry” in paragraphs 35 and 59; “a neighbor authenticator arranged to: determine an approach of the observed device relative to the computing circuitry based on the situation information…” in paragraph 36; “…and generate context information based at least in part on the determined approach, the context information to indicate a current context of the computing circuitry…” in paragraph 38; “ a trust level evaluator arranged to: assign the observed device to a trust zone…” in paragraph 39; and  “…determine a trust level of the observed device based on the determined trust zone” in paragraph 49.
However, Chandran does not disclose “the determined approach being indicative of a change in distance, angle, and speed of the observed device with respect to the computing circuitry or a change in distance, angle, and speed of the computing circuitry with respect to the observed device”, “the current context of the computing circuitry is based in part on whether a relationship exists between the computing circuitry and the observed device” nor “based on potential interactions with the observed device according to the situation information and the context information and based on an amount of and type of information collected prior to interacting with the observed device”.
Scofield (US 20170032673 A1) discloses “the current context of the computing circuitry is based in part on whether a relationship exists between the computing circuitry and the observed device” in paragraph 33 and would be obvious for one of ordinary skill in the art to combine with Chandran because 
However, Scofield also does not disclose “the determined approach being indicative of a change in distance, angle, and speed of the observed device with respect to the computing circuitry or a change in distance, angle, and speed of the computing circuitry with respect to the observed device” nor “based on potential interactions with the observed device according to the situation information and the context information and based on an amount of and type of information collected prior to interacting with the observed device”.
Kim (US 20190068582 A1) discloses “the determined approach being indicative of a change in distance, angle, and speed of the observed device with respect to the computing circuitry or a change in distance, angle, and speed of the computing circuitry with respect to the observed device” in paragraphs 88 and 119 and would be obvious for one of ordinary skill in the art to combine with Chandran and Scofield because taking into account more variables results in enhanced accuracy.
However, Kim also does not disclose assigning to a trust zone “based on potential interactions with the observed device according to the situation information and the context information and based on an amount of and type of information collected prior to interacting with the observed device”.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 19 contains similar allowable features to claim 1 and is allowable for similar reasons to claim 1. Claims 2-7, 12-18, 20-24, and 30 depend on claims 1 and 19 and are allowable based on their dependence to claims 1 and 19.
Regarding claim 8, of the closest prior arts Chandran discloses “Computing circuitry, comprising: a neighbor observer arranged to generate situation information based on sensor data, wherein the sensor data is representative of an observed device relative to the computing circuitry…” in paragraphs 35 and 39; “…control the computing circuitry to perform an action based on a determined trust level” in paragraph 50; and “and a neighbor authenticator arranged to … generate context information based on a result of the attempt to authenticate the observed device… the context information to indicate a current context of 
However, Chandran does not disclose “wherein the current mode of operation is one of a Fog/Edge mode of operation (FMO) or an analog mode of operation (AMO)”, “attempt to authenticate the observed device using the situation information when the current mode of operation is the AMO”, “and further based on a result of the attempt to authenticate the observed device when the current mode of operation is the AMO”, “and the current context of the computing circuitry is based in part on whether a relationship exists between the computing circuitry and the observed device”, “and wherein, to attempt to authenticate the observed device using the situation information, the neighbor authenticator is arranged to: determine an approach of the observed device relative to the computing circuitry based on the situation information to be one of a direct approach, an indirect approach, and a glancing approach;” nor estimate an interaction that is to take place between the observed device and the computing circuitry based on empirical data; and determine an interaction type of the estimated interaction, wherein the interaction type is one of a deterministic interaction or a probabilistic interaction.”
Scofield discloses “and the current context of the computing circuitry is based in part on whether a relationship exists between the computing circuitry and the observed device” in paragraph 33 and would be obvious for one of ordinary skill in the art to combine with Chandran because it increases system flexibility thus increasing the number of situations where the technique can be implemented and the associated benefits are obtained.
Scofield also does not disclose “wherein the current mode of operation is one of a Fog/Edge mode of operation (FMO) or an analog mode of operation (AMO)”, “attempt to authenticate the observed device using the situation information when the current mode of operation is the AMO”, “and further based on a result of the attempt to authenticate the observed device when the current mode of operation is the AMO”, “and wherein, to attempt to authenticate the observed device using the situation information, the neighbor authenticator is arranged to: determine an approach of the observed device relative to the computing circuitry based on the situation information to be one of a direct approach, an indirect approach, and a glancing approach” nor “estimate an interaction that is to take place between the observed device and the computing circuitry based on empirical data; and determine an interaction type 
Colby (US 20150072704 A1) discloses “wherein the current mode of operation is one of a Fog/Edge mode of operation (FMO) or an analog mode of operation (AMO)”, “attempt to authenticate the observed device using the situation information when the current mode of operation is the AMO” and “and further based on a result of the attempt to authenticate the observed device when the current mode of operation is the AMO” in paragraph 38 and would be obvious for one of ordinary skill in the art to combine with Chandran and Scofield because taking into account Fog/Edge or Analog mode allows enhancement of reliability.
Colby also does not disclose “and wherein, to attempt to authenticate the observed device using the situation information, the neighbor authenticator is arranged to: determine an approach of the observed device relative to the computing circuitry based on the situation information to be one of a direct approach, an indirect approach, and a glancing approach” nor “estimate an interaction that is to take place between the observed device and the computing circuitry based on empirical data; and determine an interaction type of the estimated interaction, wherein the interaction type is one of a deterministic interaction or a probabilistic interaction.”
Hamminga (US 20150130618 A1) discloses “estimate an interaction that is to take place between the observed device and the computing circuitry based on empirical data; and determine an interaction type of the estimated interaction” in paragraph 88-90 and would be obvious for one of ordinary skill in the art to combine with Chandran, Scofield, and Colby because determining an interaction type allows the system to better handle how to respond to the interaction, thus enhancing system flexibility.
However, Hamminga also does not disclose “and wherein, to attempt to authenticate the observed device using the situation information, the neighbor authenticator is arranged to: determine an approach of the observed device relative to the computing circuitry based on the situation information to be one of a direct approach, an indirect approach, and a glancing approach” nor “wherein the interaction type is one of a deterministic interaction or a probabilistic interaction”.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination. Claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412